Citation Nr: 0118897	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-21 253	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

3.  Entitlement to an increased (compensable) rating for 
residual scarring of the left hip and buttocks.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

The Board of Veterans' Appeals (Board) entered a decision in 
November 1997 which, as herein pertinent, denied compensable 
ratings for left ear hearing loss, and residual scarring of 
the left hip and buttocks.  The Board remanded the matters 
for further evidentiary development as to the issue of a 
rating greater than 30 percent for PTSD.  Thereafter, in mid-
March 1999, the originating agency granted a 50 percent 
evaluation for PTSD, effective May 5, 1998.  The veteran was 
informed of that determination and, in a memorandum, dated in 
late March 1999, he withdrew from appellate consideration the 
issue of the propriety of the rating assigned for PTSD.  
Thereafter, in February 2000, the veteran's attorney provided 
a statement which served to reopen claims for increased 
ratings for the PTSD, tinnitus, left ear hearing loss, and 
residual scarring of the left hip and buttocks.  
Additionally, the veteran's attorney advised that the veteran 
sought entitlement to a TDIU.

The current appeal comes before the Board from an August 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The RO 
denied increased ratings for PTSD, tinnitus, left ear hearing 
loss and residual scarring of the left hip and buttocks; as 
well, the RO denied a TDIU.

Issues numbered 1, 2 and 3 (on the title page of this 
decision) are addressed in the decision that follows.  Issues 
numbered 4 and 5 are addressed in a remand at the end of this 
decision.


FINDINGS OF FACT

1.  The veteran has recurrent tinnitus.  

2.  The veteran has Level I hearing in the left ear.  

3.  Residuals of shell fragment wounds of the left hip and 
buttocks are manifested primarily by asymptomatic scars, 
without involvement of underlying muscle.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7 and 4.87, Diagnostic 
Code 6260 (2000).

2.  A compensable rating for left ear hearing loss is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 1160 
(West 1991); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.85, 
4.86 Diagnostic Code 6100 (2000).

3.  A compensable rating for residual scarring of the left 
hip and buttocks is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7 and 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran sustained 
perforation of the left tympanic membrane secondary to 
acoustic trauma, in June 1969, as a result of hostile action.  
The veteran indicated that he had been three feet away from 
the explosion of a rocket-propelled grenade.  Audiometric 
testing showed elevated pure tone thresholds in the left ear 
at several frequencies.

A VA examination was performed in August 1969.  The veteran 
reported that he had sustained shell fragment wounds to the 
buttocks and left hip area.  It was found that he had a one 
half cm, slightly depressed skin scar overlying the lateral 
aspect of the upper left thigh, as well as a one half cm, 
superficial, nontender and nonadherent scar, immediately to 
the left of the upper portion of the gluteal fold.  Also seen 
was a similar scar, immediately to the right of the upper 
gluteal fold.  The veteran had no complaints referable to 
these scars.  The diagnoses included shell fragment wound 
scars, asymptomatic.

A VA examination of scars was performed in July 1995.  The 
veteran gave a history of an in-service shrapnel injury 
involving the lumbar and buttocks area.  He indicated that 
the injury had been minor and superficial and that he had 
experienced no problems since service.  Clinical inspection 
revealed two, 1 mm gray-looking areas in the lower lumbar 
area and one in the right upper buttock.  The scars were 
nontender.  X-ray examination of the pelvis and lumbar area 
showed scattered, multiple, small shrapnel fragments.  The 
assessment was retained shrapnel fragments in the lumbar and 
pelvic area, without significant disfigurement, deformity or 
aggravation of the part affected.

A VA audiological examination was performed in July 2000.  
Pure tone thresholds in the left ear were 10, 0, 30, and 40 
decibels (dB), at 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), 
for an average of 20 dB.  Speech recognition ability was 92 
percent in the left ear.  Also noted was that the veteran had 
a mild hearing loss in right ear.  

A VA evaluation of the veteran's ears was also performed in 
July 2000.  The veteran related that he experienced constant 
tinnitus.

A VA examination of scars was performed in July 2000.  Over 
the left hip, there was a scar that measured 1 cm.  It was 
linear, white, flat and nontender.  Over the left lumbar 
area, there was a retained foreign body that measured 3 mm.  
Over the right buttock, there was a retained foreign body 
that measured 5 mm.  It was black and not tender.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claims currently under consideration in light of 
the above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of these claims without first 
remanding them to the RO, as the requirements of the new law 
have essentially been satisfied.  In this regard, the Board 
notes that by the statement of the case furnished to the 
veteran, the RO has notified the veteran of the criteria for 
higher evaluations for his disabilities, and hence, the 
information and evidence necessary to substantiate his claim.  
Pertinent post-service medical records have been associated 
with the record, and the veteran has undergone examination in 
connection with the claim on appeal.  Finally, there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole-recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A.  Tinnitus

A 10 percent rating is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  

The veteran has reported that he experiences constant 
tinnitus, and he has been assigned a 10 percent rating for 
that disability.  As a 10 percent evaluation is the maximum 
schedular rating provided for tinnitus, and there is no other 
diagnostic code pursuant to which a higher evaluation may be 
assigned, there no basis for assignment of a higher 
evaluation on a schedular basis.  




B.  Left Ear Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The evaluations for defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(2000).  A numeric designation for hearing impairment is 
derived by entering puretone threshold averages and speech 
discrimination findings in Tables VI and VII under 38 C.F.R. 
§ 4.85.  (Parenthetically, the Board notes that while 
38 C.F.R. § 4.86 provides for an alternative means of 
evaluating hearing loss for exceptional patterns of hearing 
impairment via the use of Table Via, in this case, puretone 
thresholds are not shown to be 55 decibels or more at any 
frequency, and the puretone tone threshold at 1000 and 2000 
Hz is not shown to be 30 decibels or less, and 70 decibels or 
more, respectively; hence, that regulatory provision is not 
applicable in the instant case). 

The veteran is currently service-connected for defective 
hearing in his left ear only, and he does not have total 
deafness in both ears.  As a result, the hearing acuity of 
the veteran's nonservice-connected right ear is assigned 
Level I for the purpose of determining the extent of hearing 
loss of the service-connected left ear.  38 U.S.C.A. § 
1160(a) (West 1991); 38 C.F.R. §§ 3.383, 4.85 (2000).  
Applying the left ear results of the July 2000 audiological 
evaluation to Tables VI and VII, the veteran's hearing acuity 
corresponds to Level I in the service-connected left ear.  A 
hearing acuity of Level I in each ear warrants a 
noncompensable evaluation.  Hence, the evidence provides no 
basis for a compensable schedular evaluation. 




C.  Residual Scarring of the Left Hip and Buttocks

A 10 percent rating is warranted for superficial scars, 
poorly nourished, with repeated ulceration.  A 10 percent 
rating is also warranted for superficial scars, tender and 
painful on objective demonstration.  Scars may also be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 and 7805 (2000).

A review of the record discloses that metallic fragments from 
a shell fragment wound to the left hip and buttocks are 
located superficially in soft tissue.  Repeat examinations 
demonstrate that well healed scars are the only residual of 
the shell fragment wounds; however, there is shown to be no 
muscle injury.  The scars are nonulcerated and nontender and 
do not in any way impair motion or function of the left hip 
and buttocks.  In order to be entitled to assignment of a 
compensable rating for residual scarring of the left hip and 
buttocks, there must be evidence of either ulceration, 
tenderness or impairment of function referable to the wound 
scars.  The Board notes, however, that this level of 
impairment has not been demonstrated.  

D.  Additional Considerations

Additionally, the Board finds that with respect to each of 
the above issues, the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedular standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis for any of the 
disabilities which are the subjects of this appeal.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's tinnitus, left ear hearing loss or residual 
scarring of the left hip and buttocks have resulted in marked 
interference with employment (i.e., beyond that contemplated 
by the currently assigned schedular evaluations); have 
necessitated frequent periods of hospitalization; or have 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claims for higher 
evaluations for tinnitus, left ear hearing loss and residual 
scarring of the left hip and buttocks must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 



ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for left ear hearing loss is denied.

A compensable rating for residual scarring of the left hip 
and buttocks is denied.


REMAND

The veteran maintains that PTSD is more disabling than 
currently evaluated and that his service-connected 
disabilities, in particular PTSD, are so severe that they 
preclude substantially gainful employment.  

Associated with the record in July 1998 were documents from 
the Social Security Administration (SSA).  In a decision of 
November 1997, an Administrative Law Judge determined that 
the veteran had been disabled under SSA criteria since May 
1994.  It was found that the veteran had a number of 
conditions that rendered him unable to engage in 
substantially gainful employment.  The conditions were as 
follows:  severe insulin dependent diabetes mellitus with 
background diabetic retinopathy, degenerative arthritis of 
the knees, moderate advanced degenerative arthrosis of the 
right knee joint, chronic lumbosacral strain, hypertension, 
major depression, PTSD, borderline intellectual functioning 
with illiteracy, and history of alcohol abuse in remission.  
A Disability Determination and Transmittal form, dated in 
January 1998, lists the veteran's two principal disabling 
conditions.  The primary diagnosis was diabetes mellitus.  
The secondary diagnosis was degenerative arthritis of the 
knees.  

Medical records and vocational assessments accompany the SSA 
disability determinations.  It was reported that the veteran 
had completed eighth grade.  In January 1997, psychologist 
Dale M. Rice prepared an assessment of the veteran's mental 
ability to do work-related activities.  With respect to 
making occupational adjustments, it was reported that the 
veteran had no difficulty following directions.  He 
maintained normal levels of attention/concentration.  He was 
friendly, appropriate and related well.  With respect to 
making performance adjustments, it was reported that the 
veteran's intellectual function was estimated to be within 
the middle borderline range.  Immediate and recent memory 
appeared mildly impaired; remote memory appeared intact.  
Comprehension was good.  Abstract reasoning was moderately 
impaired.  Thought process appeared logical and coherent.  
With respect to making personal social adjustments, it was 
reported that the veteran arrived on time for the 
appointment; that grooming and hygiene were fair; and that he 
was friendly, appropriate and related well. 

Additionally, in a January 1997 report, psychologist Sheila 
E. Kelly related the veteran's history that he had last been 
employed in 1988.  He had worked as a welder and painter for 
a steel company.  In 1986, he had injured a knee and later 
undergone several surgeries; he had been unable to continue 
working after 1988.  Her assessment was that the veteran was 
probably not physically capable of performing the welding and 
painting types of jobs he had done much of his life.  He was 
illiterate, and his arithmetic skills were very limited.  Her 
impression was that the veteran's vocational alternatives 
were extremely limited.  In a report dated in April 1997, 
Robert L. Williams, a licensed professional counselor, 
provided a vocational assessment.  It was his opinion that 
the veteran was disabled for work because of a knee 
condition, which had eliminated him from his past work 
opportunities and which had reduced his work level ability to 
sedentary.  Mr. Williams added that, if the veteran's PTSD 
were considered, this would be disabling in and of itself.

Besides SSA documents, the record contains statements, dated 
from November 1996 through January 1998, from a readjustment 
counseling therapist at a Vet Center.  They were all to the 
effect that symptoms of PTSD render the veteran incapable of 
any gainful employment.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, ) Pub. L. No. 106-
475, 114 Stat., 2096 (2000), VA must ensure compliance with 
the notice and duty to assist provisions contained in the new 
law.  Id.  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  Such development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Under these circumstances, the Board finds that the veteran 
should undergo further examination to obtain medical evidence 
as to the nature and extent of PTSD (in light of the specific 
rating criteria for evaluating the disability), as well as to 
obtain a medical opinion as to whether that disorder, alone, 
precludes employment.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include any from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examination report should include 
findings with respect to the mood, 
affect, personal appearance, impulse 
control, the existence and frequency of 
panic attacks, speech production, memory, 
abstract thinking, and judgment.  After 
examination and review of the pertinent 
medical history (to include that cited to 
herein), the physician should render a 
multi-axial diagnosis, to include 
assignment of Global Assessment of 
Functioning score, an explanation of the 
what the score means, and the percentage 
or portion of the score representing 
impairment due to PTSD.  The examiner 
should relate the impact of PTSD alone on 
any deficiencies the veteran may have in 
establishing and maintaining effective 
work and social relationships.  However, 
if its is impossible to separate the 
effects of service-connected and 
nonservice-connected disability, the 
examiner should clearly so state.  
Additionally, the examiner should state 
whether it is as least as likely as not 
that the veteran's PTSD precludes the 
veteran from obtaining and retaining 
substantially gainful employment that is 
consistent with his education and 
occupational experience.  All examination 
findings, along with the complete 
rationale for the opinion expressed, 
should be set forth in a typewritten 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claims for 
an increased rating for PTSD and, if not 
rendered moot, for a TDIU, in light of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the appellant fails 
to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

7.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



